Citation Nr: 1031842	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  06-20 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn



INTRODUCTION

The Veteran served on active military duty from July 1972 to 
November 1980.  

This issue comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating action of a Department of 
Veterans Affairs Regional Office (RO) in Anchorage, Alaska.  In 
that decision, the RO denied entitlement to a TDIU.  

In June 2010, the Veteran testified before the undersigned at a 
Board hearing.  A transcript of the hearing has been associated 
with the file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  


REMAND

The Veteran contends that he is entitled to a TDIU and currently 
meets the schedular combined rating for a TDIU under 38 C.F.R. 
§ 4.16(a) objective criteria.  

At the June 2010 Board hearing, the Veteran stated that he was 
granted supplementary security income (SSI) benefits (Transcript, 
p 7).  On remand, the RO should attempt to procure these records 
because they may contain information pertinent the Veteran's 
claim for a TDIU.  A negative reply is requested and should be 
documented in the file.  The RO should note that the Veteran was 
first denied SSA disability benefits in November 2006 and that 
these records are associated with the file; it is the more recent 
SSA records along with a favorable decision that is needed.  

VA treatment records show the Veteran had applied for VA 
vocational rehabilitation programming again.  December 2003 and 
April 2004 records show that the Veteran had tried vocational 
rehabilitation in the past.  A May 2009 VA clinic note shows that 
the Veteran stated he put in an application for VA vocational 
rehabilitation and hoped to get trained for a job.  The 
vocational rehabilitation folder should be associated with the 
file.  Where the Board is on notice that a veteran was seen by a 
vocational rehabilitation counselor but the record does not 
contain such evidence, the Board is obliged to obtain and 
consider these records.  Moore v. Gober, 10 Vet. App. 436, 440 
(1997).  

An April 2004 vocational rehabilitation note where the Veteran's 
counselor stated that the Veteran was considered to be 
unemployable based on the fact that he had been doing day labor 
but his service-connected ankle and knee disabilities caused him 
pain and discomfort.  Other evidence includes a January 2005 VA 
examination report showing that the Veteran was capable of 
securing and maintaining substantial gainful employment in a more 
sedentary job that requires less walking.  A January 2007 VA 
joint examination showed the Veteran reported working as a 
daycare assistant.  The examiner opined that with the progression 
of the joint condition and disease secondary to his trauma, the 
Veteran may not be able to be gainfully employed in a position 
which required prolonged static positioning such as standing or 
sitting.  

A May 2009 VA examination for the joints discusses the 
manifestations of the Veteran's service-connected disabilities 
and states that the orthopedics of these disabilities does not 
preclude the Veteran from obtaining or retaining substantially 
gainful sedentary employment.  There were no effects on the 
service-connected disabilities found on sitting, but there were 
moderate effects on walking, standing and lifting.  The conflict 
with the January 2007 VA examination was not explained.  

Accordingly, the case is REMANDED for the following action: 

1. Request from the SSA all records after 
November 2006 related to the Veteran's claim 
for SSI benefits; including all medical 
records and copies of all decisions or 
adjudications.  Associate these records with 
the claims file.  A negative response is 
requested and should be documented in the 
file.  

2. Associate any post-April 2004 vocational 
rehabilitation folder, application or 
documents with the claims file.  A negative 
search is requested and should be documented 
in the file.  

3. Return the claims folder to the May 2009 
VA examiner for an addendum to the previous 
opinion.  The Veteran's claims file, to 
include a complete copy of this remand must 
be provided to the examiner, and the medical 
report should note review of the file.  

The examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the service-connected 
disabilities preclude employment consistent 
with the Veteran's GED education and 
occupational experience as a painter, day 
care helper, shipping and receiving worker, 
janitor and landscaper, without taking into 
account his age or any nonservice-connected 
disabilities (service-connected disabilities 
include: left ankle instability status post 
anterolateral ligament reconstruction; left 
knee instability secondary to the right knee; 
right knee status post anterior ligament 
reconstruction with residual instability; 
degenerative joint disease for both knees; 
and degenerative joint disease right ankle, 
status post anterior ligament 
reconstruction).  The examiner(s) should set 
forth a rationale for the conclusions 
reached.  

The examiner should reference the documents 
discussed in this remand, including: 
*	the April 2004 vocational rehabilitation 
note; 
*	the January 2005 VA examination report; 
*	the January 2007 VA examination report; 
*	any new relevant information received 
from SSA or VA vocational rehabilitation 
documents.  

4. Re-adjudicate the Veteran's claim for 
entitlement to a TDIU.  If the benefit sought 
on appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include the applicable law and regulations 
considered pertinent to the issue currently 
on appeal, as well as a summary of the 
evidence received since the issuance of the 
most recent supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

